909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tyrone Victor HARDIN, Plaintiff-Appellant,v.Sushil LAHIRI;  Kathy Hufford;  Anita Wilson;  AshleyConway, Defendants-Appellees.
No. 89-2158.
United States Court of Appeals,Sixth Circuit.
Aug. 9, 1990.

1
Before MILBURN and RALPH B. GUY, Jr., Circuit Judges;  and LEON JORDAN, District Judge.*

ORDER

2
Tyrone Victor Hardin, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


3
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


4
Seeking damages and other relief, Hardin sued various prison officials in their official and individual capacities, alleging that they had violated his first amendment right of access to the courts.  Hardin alleged that defendants denied him access to the courts by:  (1) unreasonably delaying the delivery of photocopies which he had requested;  and by (2) unreasonably delaying the delivery of certified mail which he asserts is due to the failure of the personnel in the prison mail room to follow proper procedures.


5
Upon de novo review of the magistrate's report in light of Hardin's objections, the district court adopted the magistrate's report and recommendation and granted summary judgment in favor of defendants.  Hardin has filed a timely appeal, challenging the district court's action.  Hardin has also requested the appointment of counsel in his brief on appeal.


6
Upon review, we affirm the district court's judgment for the reasons stated in the magistrate's report of June 30, 1989, as adopted by the district court's order of September 25, 1989.  Summary judgment was proper because the record shows that there is no genuine issue as to any material fact and that defendants are entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


7
Accordingly, the request for counsel is hereby denied, and the district court's judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable LEON JORDAN, U.S. District Judge for the Eastern District of Tennessee, sitting by designation